Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A spatter scattering prevention apparatus configured to form a water screen” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The limitation “A spatter scattering prevention apparatus configured to form a water screen having a thickness in midair in a vicinity of a welding spot, at which welding is performed, wherein the water screen is for preventing spatters, generated during the welding, from scattering” is a 
Claim 7 recites the limitation “wherein the water flow channel is such that length thereof is equal to or greater than a predetermined value and a cross-sectional shape thereof is the same throughout its length”. It is unclear as to the required “length” of the water flow channel based on a cross-sectional shape. This cross-sectional shape is of what component?
The rest of the claims depend upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsuchiya (JP 56-26679A) cited on IDS dated December 11, 2019 as best understood.
Regarding claim 1, Tsuchiya discloses a spatter scattering prevention apparatus (“a flash welding portion cover device for preventing spatters generated during welding”, discussed in the Detailed description of the invention) configured to form a water screen having a thickness in midair in a vicinity of a welding spot (via 

    PNG
    media_image1.png
    512
    428
    media_image1.png
    Greyscale

Regarding claim 2, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 1, and further show the apparatus configured to form the water screen on one side in a lateral direction of the welding spot and form the water screen on the other side, laterally opposite to the one side, of the welding spot (shown in Fig. 2 by the arrows 13).
Regarding claim 3, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 2, configured to form the water screens (denoted by the arrows 13) so as to laterally surround the welding spot on four sides (via the water flowing on the covers 7 and 8, see Fig. 2 above).
Regarding claim 8, Tsuchiya discloses a flash butt welder (see annotated Fig. 2 above) for welding a pair of workpieces (strips 10 and 11, Fig. 2) by energizing and pressing against each other the pair of workpieces (10, 11) in a state where the pair of workpieces are in contact with each other, the flash butt welder being characterized by comprising the spatter scattering prevention apparatus according to claim 1 (hollow mounting frame 1, hollow guide bar 2 and nozzle 5, see annotated Fig. 2 below, see Fig. 2 above) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (JP 56-26679A) in view of Okawa (US 20060278615 A1) cited on IDS dated December 11, 2019.
Regarding claim 9, Tsuchiya discloses the flash butt welder according to claim 8, except further comprising a carriage that includes a pair of electrodes, respectively connected to the pair of workpieces, for performing the energizing and that moves in conjunction with movement of the pair of workpieces being conveyed along a pass line, wherein the spatter scattering prevention apparatus is installed on the carriage.
Okawa discloses a carriage (9, Fig. 1) having a frame (9a, Fig. 1) that includes a pair of electrodes (electrode wheels 1, 2, Figs. 1 and 2), respectively connected to the pair of workpieces (two metal plates 5, 6, Fig. 1), for performing the energizing and that moves in conjunction with movement of the pair of workpieces being conveyed along a pass line (Fig. 1). As modified, since the spatter scattering prevention apparatus of . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (JP 56-26679A).
Regarding claim 10, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 1. Tsuchiya is silent on wherein the thickness of the water screen is equal to or greater than 15 mm. The thickness of the water screen is a result effective variable based on the water pressure and the diameter of the output opening. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the output opening of the nozzle of Tsuchiya to create a thickness of the water screen of 15 mm or greater requiring routine skill for the purpose of controlling spatter.  
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Tsuchiya (JP 56-26679A) being the closest prior art, teaches a spatter scattering prevention with a nozzle that is configured to form a water screen on both sides of the workpieces to be welded. Tsuchiya fails to teach or suggest “comprising a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761